Citation Nr: 1518863	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-27 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for tinnitus.

2.  Entitlement to a compensable disability rating for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a service connection claim for a right ankle disability, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen a service connection claim for a low back disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1972 to March 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2012 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma. 

In February 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is of record.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.

Shortly after this Board hearing (and since certification of this appeal to the Board), the Veteran appealed an entirely different issue - service connection for a bilateral knee disability (see VA Form-9, received in February 2015) and he has requested a Board hearing via videoconference in connection with that appeal.  The Board finds that there is no reason to delay appellate disposition of the instant appeal - pending since 2013 - while he awaits a Board hearing for his bilateral knee appeal.  That issue will be certified to the Board in the future, after he is given an opportunity for a hearing.
In Rice v. Shinseki, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).   

The Board observes that the November 2013 rating decision on appeal here also denied a claim of entitlement to a TDIU, but the Veteran did not express disagreement with that denial.  Moreover, the evidence since added to the claims file does not raise the issue of unemployability.  Accordingly, the Board concludes that a claim for a TDIU has not been raised by the Veteran or the record.


FINDINGS OF FACT

1.  In February 2015, the Board received a written statement from the Veteran indicating that he wished to withdraw his appeal seeking entitlement to a higher rating for tinnitus, and the Board received the request prior to the promulgation of a decision.

2.  The Veteran's bilateral hearing loss is productive of no worse than Level IV hearing acuity in the right ear, and level V hearing acuity in the left ear.

3.  In an unappealed February 1991 rating decision, the RO denied the Veteran's claims of entitlement to service connection for right ankle and low back disabilities. 

4.  The evidence received since the last final rating decision raises a reasonable possibility of substantiating the service connection claims for right ankle and low back disabilities. 
 
5.  Resolving all doubt in the Veteran's favor, his current right ankle and low back disabilities are related to his military service.



CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal by the Veteran of a substantive appeal pertinent to the issue of entitlement to a higher rating for tinnitus.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for a 10 percent rating, but no higher, for bilateral hearing loss are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Part 4, Diagnostic Code (DC) 6100 (2014).

3.  The February 1991 rating decision that denied service connection for right ankle and low back disabilities is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2014).

4.  The evidence received subsequent to the last final rating decision is new and material, and the claims of entitlement to service connection for right ankle and low back disabilities are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).
 
5.  The criteria to establish service connection for a right ankle disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

6.  The criteria to establish service connection for a low back disability are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).
In light of the fully favorable determinations in this case with respect to the low back and right ankle claims, no further discussion of compliance with VA's duties to notify and assist is necessary.

In addition, the Veteran's bilateral hearing loss claim on appeal arose from his disagreement with the assigned rating following the grant of service connection for such disability.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also fulfilled its duty to assist the Veteran in fulfilling developing the evidence concerning his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's service treatment records (STRs), his post-service VA and private medical evidence, a hearing transcript, and statements provided by the Veteran and his representative in support of the claim.  VA afforded the Veteran audiologic examinations and the Veteran submitted a private audiogram report in support of his claim.  

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  No further notice or assistance to him with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the February 2015 Board hearing was in compliance with the provisions of Bryant.  Neither the Veteran nor his representative asserted that the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the hearing.  In addition, the Veteran's statements and submissions during the course of the appeal, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claims decided herein.  As such, the Board finds that the VLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2013).


II.  Claim Withdrawn Per the Veteran's Request

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014). 

As indicated, the Veteran perfected an appeal from a December 2012 rating decision that, in pertinent part, granted service connection for tinnitus and assigned a 10 percent rating.  He sought an even higher rating.  However, during his February 2015 hearing, he indicated that he wished to withdraw his appeal seeking a higher rating for tinnitus.  Once the Board received the Veteran's statement withdrawing that claim and that statement was reduced to writing, there remained no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the tinnitus issue and it is therefore dismissed.  38 U.S.C.A. § 7105(d) (5) (West 2014).


III. Petition to Reopen Previously Denied Service Connection Claims

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2014). 

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2014).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996). When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

A February 1991 rating decision denied the Veteran's original service connection claims for right ankle and low back disabilities, as relevant.  Although the STRs showed evidence of right ankle and low back complaints and treatment in service, the Veteran did not report to his scheduled post-service VA examination and the RO therefore determined that he had no relevant residual disability after service discharge.  In other words, there was no evidence of a current disability.  Because the Veteran did not appeal the February 1991 rating decision, it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103 (2014).

In October 2012, the Veteran sought to reopen his service connection claim for a right ankle disability, and the December 2012 rating decision on appeal appears to have denied the claim on its merits.  Regardless however, because the record contains a previously denied service connection claim for right ankle disability, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Also, in July 2013, the Veteran sought to reopen his service connection claim for a low back disability, and the November 2013 rating decision, also on appeal here, declined to reopen that claim.

Nonetheless, the Board finds that new and material evidence has been received since the February 1991 final rating decision.  Notably, the evidence since received includes medical evidence showing that the Veteran has current low back and right ankle disabilities.  Additionally, newly received medical evidence also contains relevant etiology opinions.  Accordingly, the newly-received evidence relates to the unestablished elements of a current disability and a nexus, and raises a reasonable possibility of substantiating the claims.  The petitions to reopen the low back and right ankle claims are therefore granted.


III.  Merits of the Service Connection Claims for Right Ankle and Low Back Disabilities

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a). 

Since the Veteran's diagnosed arthritis (right ankle and low back) is recognized by VA as a "chronic disease" under 38 C.F.R. § 3.309(a), the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

As indicated above, there is evidence of a current disability.  The Veteran is currently diagnosed with arthritis and instability of the right ankle, a lumbar spine strain, and degenerative disc disease of the lumbar spine.  See December 2012 VA examination report; May 2013 VA orthopedic consultation note; September 2013 VA examination report; June 2014 MRI report; and medical records from Specialty Prosthetics & Orthotics of Tulsa.  

There is also evidence of several in-service injuries.  During service, the Veteran sprained his right ankle in May 1972, August 1974, March 1975, and April 1975.  An April 1975 consultation record notes his repeated right ankle sprains during service and examination at that time revealed laxity of the lateral collateral ligaments in the right ankle; impression was instability of the right ankle.  He was issued a physical profile.  Thereafter, a July 1975 STR reveals that the Veteran still had pain in his right ankle on prolonged weightbearing and accordingly, his profile was extended for six weeks.  Physical Therapy Clinic notes dated in September 1975 reflect that the Veteran had undergone therapy daily for 17 days, but reported no decrease in ankle pain.  A September 1975 STR reflects that the Veteran still had antero-lateral tenderness in the right ankle.  He was instructed to continue using his ankle brace and attending physical therapy.  His physical profile for his ankle condition was extended for four weeks.  In addition, a September 1975 orthopedic examiner could find no objective evidence to support the Veteran's complaints but provided him with a permanent physical profile based on chronic right ankle pain.

With regard to the low back, an October 1972 STR shows the Veteran's report of low back pain, and after examination, he was diagnosed him with a mild low back strain, rule-out kidney infection.  In October 1975, he presented to the emergency room with complaints of low back pain for the past day and the impression was lumbosacral strain.  He was qualified for temporarily restricted duty for ten days and physical training and lifting was prohibited.  An additional October 1975 STR shows the Veteran's complaint of trauma to the low back; he reported low back pain with radicular pain into left leg.  Swelling and discoloration was seen on examination; impression was possible fracture of the spinous process.  In November 1975, he began physical therapy for his low back condition and another physical profile was issued for seven days.  After completing his physical training, he noted some improvement in low back pain.  He was discharged from therapy but was advised to continue his exercises at home.  A December 1975 consultation sheet reflects that the Veteran's low back condition did not respond to exercise, heat, and analgesic balm, noting continued low back pain with lifting.  A profile for the back condition was issued for an additional week.  The Veteran's February 1976 separation examination report was negative for any complaints or diagnoses referable to the low back and/or right ankle.

There is no evidence of arthritis in the right ankle or low back within the first post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).

With regard to the etiology of the claimed disabilities, the record contains both favorable and unfavorable evidence.

A December 2012 VA medical examiner determined that it is less likely as not that the Veteran's right ankle disability is related to his military service and more likely as not related to a lifetime of use.  The examiner noted that the Veteran's initial event in service was a right ankle sprain involving the lateral collateral ligament, and his current problem is osteoarthritis in that joint.  The examiner noted further that the Veteran had had no interim care to document chronicity of right ankle symptoms.  It was noted that while the Veteran claims service connection for a right ankle disability, he has had a lifetime of sustained occupational activity without hampering his performance.  The examiner also indicated that the Veteran's current x-rays show arthritis in the right ankle, and his service x-rays showed no abnormalities.  

However, the Board finds the December 2012 VA opinion inadequate to decide the right ankle claim.  First, the December 2012 examiner did not address the current medical evidence of instability in the right ankle. Instead, the examiner only refers to the Veteran's current arthritis in the right ankle.  Indeed, instability in the Veteran's right ankle is well-documented in the current medical evidence; his right ankle rolls into inversion/varus when he steps incorrectly.  See May 2013 VA orthopedic consultation note; 2014 medical records from Specialty Prosthetics & Orthotics of Tulsa.  The current evidence of instability is significant in light of the laxity shown in service.  As such, the examiner's opinion is based on an incomplete factual premise and the failure to consider the entirety of his medical history renders the examiner's opinion non-probative.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an incomplete or inaccurate factual premise are not probative).  Second, to the extent that the VA opinion was based on the fact that the service x-rays do not show evidence of arthritis in the Veteran's right ankle joint, it improperly relied on the absence of evidence in the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  For these reasons, this VA medical opinion is not only inadequate, but carries little to no probative value.

With regard to the low back disability, a September 2013 VA examiner diagnosed the Veteran with a lumbar strain and determined that such disability is less likely as not related to his military service, and more likely due to a 1988 on-the-job injury and a 2013 motor vehicle accident (MVA).  See September 2013 VA examination report on "Virtual VA."  However, the Board finds this opinion inadequate to decide the low back claim.  Notably, the examiner did not address and reconcile the opinion with the Veteran's multiple low back complaints and resultant physical profiles during service, his competent reports of low back pain since service separation, or his back condition prior to the 1988 civilian work injury.  For these reasons, this VA medical opinion is not only inadequate, but carries little to no probative value.

Nevertheless, the record also contains a probative private medical opinion that is favorable to the low back claim, as well as the Veteran's competent and credible statements regarding having had right ankle and low back symptoms during service and ever since service separation.  

The Veteran submitted a November 2014 statement authored by D. Tiffin, PA-C, and Y. Mittal, M.D., who are associated with The Orthopaedic Center.  In this statement, these medical professionals related the Veteran's low back disability to his military service.  The Board finds this opinion highly probative as to the etiology of the low back claim because the opinion was based on their review of the   Veteran's service and post-service medical records, to include those from Dr. G.R. Lee who practices Family Medicine and Sports Medicine.    

In addition, the Veteran's lay statements in this case provide positive evidence of a continuity of not only low back symptomatology, but also right ankle symptomatology.  Indeed, laypersons may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, laypersons are without a doubt competent to report symptoms and events that they experience through their senses.  See 38 C.F.R. § 3.159(a)(2) ; Charles v. Principi, 16 Vet. App 370, 374 (2002).  

However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Veteran's assertions in this case are competent and credible and supported by the numerous in-service episodes of low back and right ankle injuries and the issuance of physical profiles for both conditions, as well as the post-service medical records.  Thus, the Board finds that the Veteran's statements that his claimed disabilities are related to his in-service injuries have some tendency to make a link between them more likely than it would be without such assertions.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).

Resolving all doubt in his favor, and in light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of current low back and right ankle disabilities, (2) his multiple in-service injuries and physical profiles for low back and right ankle conditions, (3), the lack of any evidence of an intervening event and (4) his competent and credible history of relevant symptoms during and ever since service discharge. 

The Board recognizes that the Veteran injured himself while on-the- job in 1988 and was involved in a subsequent MVA.  Nonetheless, the record clearly shows that, prior to 1988, he had already exhibited relevant symptoms and sustained low back and right ankle injuries.  The evidence therefore tends to show that the current disabilities are at least as likely as not related to the same conditions that caused the Veteran's complaints in service.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time, the nature of the injury in service, and the observable nature of the symptoms. See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for low back and right ankle disabilities is established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
IV.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2014).  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.   See 38 C.F.R. § 4.3. 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

There is a general rule against the "pyramiding" of benefits.  See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993).  However, the Board acknowledges that a Veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).
The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Bilateral Hearing Loss Claim

A disability rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Ratings for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometry tests.   See 38 C.F.R. § 4.85 (2014).  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d) (2014).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  See 38 C.F.R. § 4.85 (2014). 

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a) (2014).
When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.   38 C.F.R. § 4.86(b) (2014).

VA received the Veteran's service connection claim for bilateral hearing loss in December 2012.  His DD 214 reflects that his military occupational specialty was a combat engineer.  

In December 2012, he was afforded a VA audiology examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
51
25
40
65
75
LEFT
48
20
45
60
65

Speech recognition score was 100 percent in the right ear, and 96 percent in the left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss and related it to his military service.  

Considering the results of the December 2012 VA audiometric testing, the Veteran's hearing acuity was Level I in the right ear, and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, DC 6100, Table VI (2014).  The application of the Ratings Schedule establishes that a noncompensable rating for bilateral hearing loss is warranted under DC 6100, Tables VI, VII (2014).  

In May 2013, the Veteran was afforded a VA audiology examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
50
30
40
65
65
LEFT
50
30
45
65
60

Speech recognition score was 92 percent, bilaterally.  A diagnosis of bilateral sensorineural hearing loss was rendered.  The examiner indicated that such disability did not impact the Veteran's ordinary activities of daily life, to include work.

Considering the results of the May 2013 VA audiometric testing, the Veteran's hearing acuity was Level I in the right ear, and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, DC 6100, Table VI (2014).  The application of the Ratings Schedule establishes that a noncompensable rating for bilateral hearing loss is warranted under DC 6100, Tables VI, VII (2014).  

On July 21, 2014, the Veteran underwent a VA audiogram.  Pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
51.25
40
45
65
65
LEFT
53.75
25
50
65
65

Speech recognition score was 92 percent in the right ear, and 100 percent in the left ear.  

Considering the results of the audiometric testing conducted by VA on July 21, 2014, the Veteran's hearing acuity was Level I in the right ear, and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, DC 6100, Table VI (2014).  The application of the Ratings Schedule establishes that a noncompensable rating for bilateral hearing loss is warranted under DC 6100, Tables VI, VII (2014).  In addition, the Board notes that the VA examiner specifically noted the Veteran's complaints of communication difficulties.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

In addition, the Veteran submitted a private audiogram dated on July 31, 2014 which was conducted at Better Sound Hearing Aid Service in Tulsa Oklahoma.


Pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
55
35
50
60
75
LEFT
51.25
25
45
65
70

Speech recognition score was 76 percent in the right ear, and 72 percent in the left ear.  

Considering the July 31, 2014 audiometric results, the Veteran's hearing acuity is Level IV in the right ear, and Level V hearing acuity in the left ear.  See 38 C.F.R. § 4.85, DC 6100, Table VI (2014).  These results correspond with a higher rating of 10 percent under DC 6100, Tables VI, VII (2014). 

The Board notes that the July 2014 VA and private audiograms were conducted only ten days apart but show significant differences in the speech recognition scores.  As reflected above, the VA audiometric results correspond with a noncompensable rating, while the private audiometric results correspond with a 10 percent rating.  The private audiologist did not specifically indicate whether the speech recognition scores were obtained using the Maryland CNC Word List; however, the Veteran's representative testified during the Board hearing that the Maryland CNC list was used.  Resolving all doubt in the Veteran's favor, the Board concludes that the private audiologist administered the Maryland CNC Word List in the absence of evidence to the contrary.   

Accordingly, the Veteran's bilateral hearing loss is manifested by no worse than Level IV hearing acuity in the right ear and Level V in the left ear.  The criteria for a higher rating of 10 percent, but no higher, are therefore met under DC 6100.  
To the extent that the Veteran seeks a rating higher than 10 percent for his bilateral hearing loss, the Board notes an objective examination is more probative of the degree of the Veteran's impairment than his lay statements.  Furthermore, the opinions and observations of the Veteran alone are not sufficient to address the rating criteria under 38 C.F.R. § 4.85, DC 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 38 C.F.R. § 3.159(a)(1) and (2).

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2014).  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The evidence does not show such an exceptional disability picture that the available schedular rating for the service-connected bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran reports that he has difficulty hearing which is contemplated by the schedular criteria for impairment of auditory acuity.  See 38 C.F.R. § 4.85, DC 6100.  The regulations that designate decibel loss and speech discrimination for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.

There is no evidence in the record of symptoms of and/or impairment due to his bilateral hearing loss not encompassed by the criteria for the schedular rating assigned.  In addition, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his disability. There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as "marked interference", over and above that which is already contemplated in the assigned schedular ratings.

 Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



ORDER

The appeal seeking a disability rating higher than 10 percent for tinnitus is dismissed.

A disability rating of 10 percent, but no higher, for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for a right ankle disability is granted.

Service connection for a low back disability is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


